DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on May 3, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendments and arguments in pages 8-9 remarks regarding independent claims 1, 19 and 20 are persuasive. Examiner believes the specifically the invention to facilitate social interaction between users in the social-networking system. Examiner believes the limitation of “receiving, from a client device associated with the network environment, a search query comprising location parameters;
identifying one or more locations matching the search query, each location corresponding to a particular record in a data store of the network environment;
accessing, from the data store for each identified location, the particular record corresponding to the location, wherein the record indicates actions by users performed on the network environment with respect to the location;
determining, for each identified location, a plurality of counts of a plurality of types of actions from a plurality of users based on the record corresponding to the location; 
generating a search-results page comprising one or more references corresponding to one or more of the identified locations, respectively, wherein each reference displays one or more of the determined counts of the plurality of types of actions for the respective identified location, and wherein the references are listed in ranked order based at least in part on their respective counts of the plurality of types of actions; and 
sending, to the client device, instructions for presenting the search-results page to the first user" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 19 and 20 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
the prior art of record is the most relevant art fails to disclose the claims, receiving, from a client device associated with the network environment, a search query comprising location parameters;
identifying one or more locations matching the search query, each location corresponding to a particular record in a data store of the network environment;
accessing, from the data store for each identified location, the particular record corresponding to the location, wherein the record indicates actions by users performed on the network environment with respect to the location;
determining, for each identified location, a plurality of counts of a plurality of types of actions from a plurality of users based on the record corresponding to the location; 
generating a search-results page comprising one or more references corresponding to one or more of the identified locations, respectively, wherein each reference displays one or more of the determined counts of the plurality of types of actions for the respective identified location, and wherein the references are listed in ranked order based at least in part on their respective counts of the plurality of types of actions; and 
sending, to the client device, instructions for presenting the search-results page to the first user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159